Citation Nr: 1425251	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-47 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease.

3.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as secondary to service-connected ischemic heart disease.

4.  Entitlement to service connection for peripheral vascular disease of the left lower extremity, to include as secondary to service-connected ischemic heart disease.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.  Service in the Republic of Vietnam is indicated by the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims.

In March 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this proceeding has been associated with the claims folder.  

In January 2014, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that in April 2014, the Appeals Management Center (AMC) granted the Veteran's claims of entitlement to service connection for hepatitis C and cirrhosis of the liver.  In view of the foregoing, these issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the records in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of the electronic records.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of diabetes mellitus, nor has he at any time during the claim and appeal period.

2.  The Veteran's currently diagnosed hypertension is not related to his military service and is not due to or aggravated by his service-connected ischemic heart disease.

3.  The Veteran's currently diagnosed peripheral vascular disease of the right lower extremity is not related to his military service and is not due to or aggravated by his service-connected ischemic heart disease.

4.  The Veteran's currently diagnosed peripheral vascular disease of the left lower extremity is not related to his military service and is not due to or aggravated by his service-connected ischemic heart disease.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as secondary to service-connected ischemic heart disease is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  Entitlement to service connection for peripheral vascular disease of the left lower extremity, to include as secondary to service-connected ischemic heart disease is not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, as well as hypertension and peripheral vascular disease of the right and left lower extremities, to include as secondary to service-connected ischemic heart disease.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in January 2014, the Board remanded these claims and ordered either the agency of original jurisdiction (AOJ) or AMC to provide the Veteran with VA examinations for his claimed diabetes, hypertension, and peripheral vascular disease of the right and left lower extremities and associate a report of the examinations with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided with VA examinations for his claimed diabetes, hypertension, and peripheral vascular disease of the right and left lower extremities in March 2014, and a report of the examinations were associated with his claims folder.  The Veteran's claims were readjudicated via an April 2014 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  In a letter mailed to the Veteran in January 2010, prior to the initial adjudication of his claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and post-service VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's diabetes, hypertension, and peripheral vascular disease of the right and left lower extremities, and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence pertaining to a nexus between the Veteran's diabetes, hypertension, and peripheral vascular disease of the right and left lower extremities and his military service and ischemic heart disease.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Veteran was afforded VA examinations in March 2014 for his claimed diabetes, hypertension, and peripheral vascular disease of the right and left lower extremities.  The VA examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Service connection for diabetes mellitus

The Veteran contends that he has diabetes mellitus that is related to his military service, to include as due to herbicide exposure.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).
In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

With respect to Hickson element (1), the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with diabetes mellitus.

The Board notes that the Veteran was afforded a VA examination for his claimed diabetes mellitus in March 2014.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with diabetes mellitus.  The examiner specifically reported that testing was negative for diabetes.  The examiner also reported that impaired blood glucose levels were noted in September 2009.  At that time, however, the Veteran was treated with medications which may cause temporary elevations in blood glucose levels.  Regardless of that issue, the examiner found that there were no abnormal fasting glucose readings which were confirmed with a second test as required for a diagnosis.  Thus, although impaired glucose levels were reported in September 2009, the examiner found that this did not indicate a diagnosis of diabetes.  The examiner further noted the Veteran's report during the examination that he did not believe that he had diabetes or any related condition.

The March 2014 VA examination report was based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].    

To the extent that the Veteran asserts that he has a diagnosis of diabetes, the Board observes that lay people are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, the Veteran's statements that he has diabetes relates to an internal, not directly observable disease, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The lay statements of the Veteran concerning a diagnosis of diabetes are therefore not competent in this regard.  

Because the weight of the evidence of record does not substantiate a current diagnosis of diabetes mellitus, the first Hickson element is not met, and service connection is not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.  The benefit sought on appeal is accordingly denied.  

Service connection for hypertension and peripheral vascular disease of the right and left lower extremities

For the sake of economy, the Board will analyze the Veteran's hypertension and peripheral vascular disease of the right and left lower extremities together as they involve the application of similar law.  

The Veteran contends that his diagnosed hypertension and peripheral vascular disease of the right and left lower extremities are related to his military service, or are alternatively due to or aggravated by his service-connected ischemic heart disease. 

Pertinent legal criteria

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

For certain chronic disorders, including hypertension, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Presumptive service connection for hypertension

The record does not reflect medical evidence showing any manifestations of hypertension during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with hypertension until March 2001 (more than 25 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive basis as to this claim.  38 C.F.R. §§ 3.307, 3.309.  

Direct service connection

As detailed above, in order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of hypertension and peripheral vascular disease of the right and lower extremities.  See, e.g., the March 2014 VA examination report.  Accordingly, element (1), current disability, is satisfied as to these three claims.

With respect to Hickson element (2)-including in-service disease in particular, the Board notes that the Veteran's service treatment records are absent complaints of or treatment for hypertension or peripheral vascular disease of the right or left lower extremity.  

Concerning in-service injury, the Board concedes the Veteran's in-service exposure to Agent Orange.  Of particular importance in this regard is the fact that service personnel records confirm the Veteran's service in the Republic of Vietnam.  His exposure to herbicides is, therefore, presumed.  See 38 U.S.C.A. § 1116(f). 

The Board notes that pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009). 

According to 38 C.F.R. § 3.309(e) (2013), hypertension and peripheral vascular disease are not among the listed diseases as presumptively related to herbicide exposure.  Furthermore, with regard to hypertension, on August 31, 2010, the Secretary of VA published a final rule in the Federal Register amending 38 C.F.R.  § 3.309(e) to add, in part, ischemic heart disease as a presumptive condition.  See 75 Fed. Reg. 53,202.  Because ischemic heart disease refers only to heart disease, hypertension was not included. Additionally, in September 2011, the NAS issued Veterans and Agent Orange: Update 2010 (Update 2010).  Based on the Update and prior NAS reports, the Secretary of Veterans Affairs determined that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is specifically not warranted for hypertension.  See 77 Fed. Reg. 155 (August 10, 2012). Therefore, hypertension and peripheral vascular disease may not be presumed to be related to herbicide exposure. 

Despite the lack of presumptive service connection, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current hypertension and peripheral vascular disease of the right and left lower extremities are related to his military service.

Specifically, the Veteran was afforded a VA examination in March 2014.  After examination of the Veteran and review of his claims folder, the VA examiner concluded that it is less likely than not that the Veteran's hypertension and peripheral vascular disease of the bilateral lower extremities are related to the Veteran's military service.  
With respect to hypertension, the examiner's rationale for his conclusion was based on the Veteran's report that he developed hypertension many years after his military service, approximately in the 1990s.  The examiner also noted that medical treatment records dated August 2002 indicated that the medication was begun at that time for treatment for hypertension.  The examiner noted that if the Veteran had developed the condition over 30 years sooner during service, it undoubtedly would have progressed to a greater degree over the subsequent decades particularly with his chronic smoking and development of overweight/obesity over those years.  

With regard to peripheral vascular disease of the right and left lower extremities, the examiner's rationale for his conclusion was based on his finding that there was no evidence of peripheral vascular disease during service or in the available documents in the years immediately following service.  Furthermore, the form of the peripheral vascular disease that the Veteran has developed is due to various risk factors including chronic smoking, age over 50 in smokers, hypertension, and family history.  He also noted that it is extremely rare in individuals of the age the Veteran was during military service (19-21 years old) regardless of risk factors because it takes decades of exposure to these risk factors for the condition to become clinically present.  He further reported that the Veteran did not develop symptoms of peripheral vascular disease until the early 2000s, over 30 years after service.  

The March 2014 VA examination report was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom, supra.  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology of hypertension or peripheral vascular disease of the right and left lower extremity for more than 25 years after service.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinions.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The Board further notes that there is no competent and probative evidence that his hypertension and peripheral vascular disease of the right and left lower extremities may be related to in-service herbicide exposure.  Indeed, the Veteran has not made such contention during the course of the appeal.  In any event, the evidence (including the Secretary's determination based on the National Academy of Sciences' findings discussed above) indicates a non-relationship.  The Board finds that the report of the NAS is of great probative value in evaluating the Veteran's claims.  Its conclusions are based on nationwide, peer-reviewed studies conducted over time with specific focus on the veteran population.  The competent evidence of record does not contradict the findings.  Therefore, the Board finds that the evidence does not support a nexus between the Veteran's service and his current hypertension and peripheral vascular disease of the right and left lower extremities.    

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his hypertension or peripheral vascular disease of the bilateral lower extremities and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current hypertension and peripheral vascular disease of the bilateral lower extremities.  Such opinion requires specific medical training in the field of internal medicine and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of internal medicine to render medical opinions, the Board must find that his contention with regard to a nexus between his hypertension and peripheral vascular disease of the bilateral lower extremities and military service to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.

With regard to the Veteran's hypertension, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had hypertension since service.  While the Veteran is competent to report hypertension or symptoms associated therewith over the years since service, the Board notes that hypertension was not noted during service or found at the time of his service discharge.  Furthermore, the Veteran reported on his December 2009 claim for VA benefits that the onset of his hypertension was in 2004.  The Board therefore finds that his current statements regarding a continuity of symptoms since service that resulted in his current hypertension are outweighed by the service treatment records and medical opinions.  Specifically, the December 1971 separation examination from service as well as the March 2014 VA examination and the Veteran's report that his hypertension began in 2004 contradict any current assertion that his current hypertension was manifested during service.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

With respect to the Veteran's peripheral vascular disease of the right and left lower extremities, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's peripheral vascular disease of the right and left lower extremities are not such a listed disease entity.  Therefore, establishment of service connection on the basis of continuity of symptomatology is not warranted as to these claims.
Accordingly, element (3), nexus, is not met, and the Veteran's claims fail on this basis.  
 
Secondary service connection

In order to establish service connection on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between elements (1) and (2).  See Wallin, supra.

As discussed above, with respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of hypertension and peripheral vascular disease of the right and lower extremities.  See, e.g., the March 2014 VA examination report.  Accordingly, element (1), current disability, is satisfied as to these three claims.  Additionally, the Veteran is currently service-connected for ischemic heart disease.  Element (2) is therefore also satisfied as to these claims.    

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current hypertension and peripheral vascular disease of the right and left lower extremities are due to or aggravated by his ischemic heart disease.

Specifically, the Veteran was afforded a VA examination in March 2014.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with hypertension and peripheral vascular disease of the right and left lower extremities and concluded that it is less likely than not related to or aggravated by his ischemic heart disease.  

With regard to hypertension, the examiner's rationale was based on his finding that the Veteran's diagnosis is essential hypertension, which is a primary condition and is not secondary hypertension, which is the form of hypertension caused by a separate medical condition.  Furthermore, the examiner found no medical literature which supports ischemic heart disease leading to or aggravating essential hypertension.  
With respect to peripheral vascular disease, the examiner's rationale for his conclusion was based on his finding that peripheral vascular disease and ischemic heart disease as well as atherosclerotic processes throughout the rest of the body have overlapping risk factors and atherosclerosis commonly develops in multiple areas.  However, the examiner reported that the presence of atherosclerosis in one location (such as the heart) does not cause it to occur or worsen in another location and it does not spread from one part of the body to another or affect the degree of atherosclerosis occurring elsewhere.  

The March 2014 VA examination report was based upon thorough examination of the Veteran and analysis of his entire history.  See Bloom, supra.   The competent and probative evidence does not contradict the findings of the examination report.

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his hypertension and peripheral vascular disease of the right and left lower extremities and his service-connected ischemic heart disease.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service-connected ischemic heart disease.  That is, the Veteran is not competent to opine on matters such as the etiology of his current hypertension and peripheral vascular disease of the right and left lower extremities.  Such opinion requires specific medical training in the field of internal medicine and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of internal medicine to render medical opinions, the Board must find that his contention with regard to a nexus between his hypertension and peripheral vascular disease of the right and left lower extremities and service-connected ischemic heart disease to be of no probative value.  See 38 C.F.R. § 3.159(a)(1), supra.  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.

Accordingly, the Veteran has not presented competent and probative evidence of a link between his hypertension and peripheral vascular disease of the right and left lower extremities and his service-connected ischemic heart disease.  Element (3) of the required criteria for an award of service connection is not met, and the Veteran's claims fail on this basis.  
 

ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease is denied.

Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as secondary to service-connected ischemic heart disease is denied.

Entitlement to service connection for peripheral vascular disease of the left lower extremity, to include as secondary to service-connected ischemic heart disease is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


